      Case: 1:19-cv-06175 Document #: 10 Filed: 12/05/19 Page 1 of 2 PageID #:28


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS

HOWARD COHAN,                           )
                                        )
         Plaintiff,                     )
                                        )
vs.                                     )       Case No. 1:19-cv-06175
                                        )
BRE/SWISS LP                            )       Hon. Martha M. Pacold
d/b/a Swissotel Chicago                 )
                                        )
         Defendant.                     )

                          JOINT NOTICE OF SETTLEMENT

         Plaintiff, Howard Cohan, and Defendant, BRE/SWISS LP dba SWISSOTEL

CHICAGO, hereby give notice that the Parties have reached a settlement of all

claims and matters in this case in principle and are finalizing papers to that effect.

Respectfully, the Parties request that all pending deadlines be stricken, and request

30 days to file a stipulated form of dismissal with the Court.

SUBMITTED: December 5, 2019

Respectfully submitted,                      Respectfully submitted,

BRE/SWISS LP dba SWISSOTEL                   HOWARD COHAN
CHICAGO

By: /s/ Kevin A. Fritz                       By: /s/ Marshall Burt
Kevin A. Fritz                               Marshall Burt
SEYFARTH SHAW LLP                            The Burt Law Group, Ltd
233 S. Wacker Dr., Suite 8000                77 West Washington Street
Chicago, IL 60606-6448                       Chicago, IL 60602
Telephone: (312) 460-5000                    Office Telephone: 312.419.1999
kfritz@seyfarth.com                          marshall@mjburtlaw.com

Attorneys for Defendant                      Attorneys for Plaintiff




60550768v.1
      Case: 1:19-cv-06175 Document #: 10 Filed: 12/05/19 Page 2 of 2 PageID #:29



                           CERTIFICATE OF SERVICE

         I, Kevin A. Fritz, an attorney, do hereby certify that, on December 5, 2019,

I caused a true and correct copy of the foregoing JOINT NOTICE OF SETTLEMENT to

be filed with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to the following:

                              Marshall Burt
                              The Burt Law Group, Ltd
                              77 West Washington Street
                              Chicago, IL 60602
                              Office Telephone: 312.419.1999
                              marshall@mjburtlaw.com


                                                       /s/ Kevin A. Fritz




                                            2
60550768v.1
